



Exhibit 10.1


8x8, Inc.
Amended and Restated 2012 Equity Incentive Plan
(Amended and restated as of May 5, 2020)
1.    Purpose
This Plan is intended to encourage ownership of Stock by employees, consultants
and directors of the Company and its Affiliates and to provide additional
incentive for them to promote the success of the Company’s business through the
grant of Awards of or pertaining to shares of the Company’s Stock. The Plan is
intended to be an incentive stock option plan within the meaning of Section 422
of the Code, but not all Awards are required to be Incentive Options.
2.    Definitions
As used in the Plan, the following terms shall have the respective meanings set
out below, unless the context clearly requires otherwise:
2.1.    Accelerate, Accelerated, and Acceleration, means: (a) when used with
respect to a Stock Right, that as of the time of reference the Stock Right will
become exercisable with respect to some or all of the shares of Stock for which
it was not then otherwise exercisable by its terms; (b) when used with respect
to Restricted Stock or Restricted Stock Units, that the Risk of Forfeiture
otherwise applicable to the Stock or Units shall expire with respect to some or
all of the shares of Restricted Stock or Units then still otherwise subject to
the Risk of Forfeiture; and (c) when used with respect to Performance Units,
that the applicable Performance Goals or other business objectives shall be
deemed to have been met as to some or all of the Units.
2.2.    Affiliate means any corporation, partnership, limited liability company,
business trust, or other entity controlling, controlled by or under common
control with the Company.
2.3.    Award means any grant or sale pursuant to the Plan of Options, Stock
Appreciation Rights, Performance Units, Restricted Stock, Restricted Stock
Units, or Stock Grants.
2.4.    Award Agreement means an agreement between the Company and the recipient
of an Award, or other notice of grant of an Award, setting forth the terms and
conditions of the Award.
2.5.    Board means the Company’s Board of Directors.
2.6.    Code means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto, and any regulations issued from time to
time thereunder.
2.7.    Committee means the Compensation Committee of the Board, which in
general is responsible for the administration of the Plan, as provided in
Section 5 of this Plan. For any period during which no such committee is in
existence “Committee” shall mean the Board and all authority and responsibility
assigned to the Committee under the Plan shall be exercised, if at all, by the
Board.
2.8.    Company means 8x8, Inc., a corporation organized under the laws of the
state of Delaware.


1

--------------------------------------------------------------------------------





2.9.    Corporate Transaction means any (1) merger or consolidation of the
Company with or into another entity as a result of which the Stock of the
Company is converted into or exchanged for the right to receive cash, securities
or other property or is cancelled, (2) sale or exchange of all of the Stock of
the Company for cash, securities or other property, (3) sale, transfer, or other
disposition of all or substantially all of the Company’s assets to one or more
other persons in a single transaction or series of related transactions or (4)
liquidation or dissolution of the Company; except, in the case of clauses (1)
and (2), for a transaction the principal purpose of which is to change the state
in which the Company is incorporated.
2.10.    Effective Date means the earlier of the date the Plan is approved by
the Board or the date the Plan is approved by the stockholders of the Company.
2.11.    Grant Date means the date as of which an Option is granted, as
determined under Section 7.1(a).
2.12.    Incentive Option means an Option which by its terms is to be treated as
an “incentive stock option” within the meaning of Section 422 of the Code.
2.13.    Market Value means the value of a share of Stock on a particular date
determined by such methods or procedures as may be established by the Committee.
Unless otherwise determined by the Committee, the Market Value of Stock as of
any date is: (a) the closing price for the Stock as reported on the New York
Stock Exchange (or on any other national securities exchange on which the Stock
is then listed) for that date or, if no closing price is reported for that date,
the closing price on the next preceding date for which a closing price was
reported; or (b) if the Stock is not traded on a national securities exchange
but is traded over-the-counter, the closing or last price of the Stock on the
composite tape or other comparable reporting system on that date or, if such
date is not a trading day, the last market trading day prior to such date.
2.14.    Nonstatutory Option means any Option that is not an Incentive Option.
2.15.    Option means an option to purchase shares of Stock.
2.16.    Optionee means an eligible individual to whom an Option shall have been
granted under the Plan.
2.17.    Participant means any holder of an outstanding Award under the Plan.
2.18.    Performance Criteria and Performance Goals have the meanings given such
terms in Section 7.7(f).
2.19.    Performance Period means the one or more periods of time, which may be
of varying and overlapping durations, selected by the Committee, over which the
attainment of one or more Performance Goals or other business objectives will be
measured for purposes of determining a Participant’s right to, and the payment
of, a Performance Unit.
2.20.    Performance Unit means a right granted to a Participant under
Section 7.5, to receive cash, Stock or other Awards, the payment of which is
contingent on achieving Performance Goals or other business objectives
established by the Committee.
2.21.    Plan means this 2012 Equity Incentive Plan of the Company, as amended
from time to time, and including any attachments or addenda hereto.


2

--------------------------------------------------------------------------------





2.22.    Qualified Performance-Based Awards means Awards to persons who are or
become covered employees within the meaning of Section 162(m) of the Code and
which are intended to or at grant would qualify as “performance-based
compensation” under Section 162(m) of the Code.
2.23.    Restricted Stock means a grant or sale of shares of Stock to a
Participant subject to a Risk of Forfeiture.
2.24.    Restricted Stock Unit means a right to receive Stock at the close of a
Restriction Period, subject to a Risk of Forfeiture.
2.25.    Restriction Period means the period of time, established by the
Committee in connection with an Award of Restricted Stock or Restricted Stock
Units, during which the shares of Restricted Stock or Restricted Stock Units are
subject to a Risk of Forfeiture described in the applicable Award Agreement.
2.26.    Risk of Forfeiture means a limitation on the right of the Participant
to retain Restricted Stock or Restricted Stock Units, including a right of the
Company to reacquire shares of Restricted Stock at less than its then Market
Value, arising because of the occurrence or non-occurrence of specified events
or conditions.
2.27.    Stock means common stock, par value $0.001 per share, of the Company,
and such other securities as may be substituted for Stock pursuant to Section 8.
2.28.    Stock Appreciation Right means a right to receive any excess in the
Market Value of shares of Stock (except as otherwise provided in Section 7.2(c))
over a specified exercise price.
2.29.    Stock Grant means the grant of shares of Stock not subject to
restrictions or other forfeiture conditions.
2.30.    Stock Right means an Award in the form of an Option or a Stock
Appreciation Right.
2.31.    Stockholders’ Agreement means any agreement by and among the holders of
at least a majority of the outstanding voting securities of the Company and
setting forth, among other provisions, restrictions upon the transfer of shares
of Stock or on the exercise of rights appurtenant thereto (including, but not
limited to, voting rights).
2.32.    Ten Percent Owner means a person who owns, or is deemed within the
meaning of Section 422(b)(6) of the Code to own, stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company (or
any parent or subsidiary corporations of the Company, as defined in
Sections 424(e) and (f), respectively, of the Code). Whether a person is a Ten
Percent Owner shall be determined with respect to an Option based on the facts
existing immediately prior to the Grant Date of the Option.
3.    Term of the Plan
Unless the Plan shall have been earlier terminated by the Board, Awards may be
granted under this Plan at any time in the period commencing on the date of
approval of the Plan by the Board and ending immediately prior to the tenth
anniversary of the Effective Date. Awards granted pursuant to the Plan within
that period shall not expire solely by reason of the termination of the Plan.
Any Awards granted prior to stockholder approval of the Plan are hereby
expressly conditioned upon such approval.


3

--------------------------------------------------------------------------------





4.    Stock Subject to the Plan
At no time shall the number of shares of Stock issued pursuant to or subject to
outstanding Awards granted under the Plan, nor the number of shares of Stock
issued pursuant to or subject to outstanding Incentive Options, exceed
43,700,000 shares of Stock. Any shares of Stock granted in connection with
Options and Stock Appreciation Rights shall be counted against the foregoing
Plan limitation and Incentive Option limitation as one (1) share of Stock for
every one (1) Option or Stock Appreciation Right awarded. Any shares of Stock
granted in connection with Restricted Stock, Restricted Stock Units, Performance
Units, and Stock Grants shall be counted against the foregoing Plan limitation
as: (A) one (1) share of Stock for every one (1) share granted in connection
with such Awards made before July 25, 2014; (B) one and one-half (1.5) shares of
Stock for every one (1) share granted in connection with such Awards made on or
after July 25, 2014 and before July 22, 2016; (C) one and seven-tenths (1.7)
shares of Stock for every one (1) share granted in connection with such Awards
made on or after July 22, 2016 and before August 1, 2019; and (D) one (1) share
of Stock for every one (1) share granted in connection with such Awards made on
or after August 1, 2019. The limitations of this Section 4 shall be subject to
the provisions of Section 8 of the Plan. Settlement of any Award shall not count
against the foregoing Plan limitation and, to the extent allowable under Section
422 of the Code, the foregoing Incentive Option limitation, except to the extent
settled in the form of Stock, subject to the following:
(a)     if any Option or Stock-settled Stock Appreciation Right expires,
terminates, is cancelled for any reason without having been exercised in full,
or is settled in cash without the delivery of shares to the holder, then the
shares of Stock not purchased or otherwise acquired by the recipient shall again
be available for Awards to be granted under the Plan;
(b)     if any Restricted Stock, Restricted Stock Unit, or Performance Unit
Award is forfeited by the recipient, reacquired at less than its then Market
Value as a means of effecting a forfeiture, or settled in cash without the
delivery of shares to the holder, then the underlying shares of Stock will again
become available for Awards under the Plan and will be counted towards the Plan
limitation as: (i) one (1) share of Stock for every one (1) share so forfeited,
reacquired or settled before July 25, 2014; (ii) one and one-half (1.5) shares
of Stock for every one (1) share so forfeited, reacquired or settled on or after
July 25, 2014 and before July 22, 2016; (iii) one and seven-tenths (1.7) shares
of Stock for every one (1) share so forfeited, reacquired or settled on or after
July 22, 2016 and before August 1, 2019; and (iv) the same number of shares of
Stock originally charged against the Plan limitation upon grant of the Award for
the shares so forfeited, reacquired or settled on or after August 1, 2019, in
connection with such Awards;
(c)     the full number of Stock Appreciation Rights granted that are to be
settled by the issuance of Stock shall be counted against the number of shares
of Stock available for award under the Plan, regardless of the number of shares
actually issued upon settlement of such Stock Appreciation Right;
(d)     any shares of Stock withheld in satisfaction of tax withholding
obligations of the Company or an Affiliate resulting from the exercise of an
Option shall not again be made available for issuance under the Plan; and
(e)     any shares tendered as payment for an option exercise shall not again be
made available for issuance under the Plan.
None of the foregoing provisions of this Section 4, including the adjustment
provisions of Section 8, shall apply in determining the maximum number of shares
of Stock issued pursuant to or subject to outstanding Incentive Options unless
consistent with the provisions of Section 422 of the Code, however. Shares of


4

--------------------------------------------------------------------------------





Stock issued pursuant to the Plan may be either authorized but unissued shares
or shares held by the Company in its treasury.
5.    Administration
The Plan shall be administered by the Committee; provided, however, that at any
time and on any one or more occasions the Board may itself exercise any of the
powers and responsibilities assigned the Committee under the Plan and when so
acting shall have the benefit of all of the provisions of the Plan pertaining to
the Committee’s exercise of its authorities hereunder; and provided further,
however, that the Committee may delegate to an executive officer or officers the
authority to grant Awards hereunder to employees who are not officers, and to
consultants, in accordance with such guidelines as the Committee shall set forth
at any time or from time to time. Subject to the provisions of the Plan, the
Committee shall have complete authority, in its discretion, to make or to select
the manner of making all determinations with respect to each Award to be granted
by the Company under the Plan including the employee, consultant or director to
receive the Award and the form of Award. In making such determinations, the
Committee may take into account the nature of the services rendered by the
respective employees, consultants, and directors, their present and potential
contributions to the success of the Company and its Affiliates, and such other
factors as the Committee in its discretion shall deem relevant. Subject to the
provisions of the Plan, the Committee shall also have complete authority to: (a)
interpret the Plan, to prescribe, amend and rescind rules and regulations
relating to it; (b) approve one or more forms of Award Agreement; (c) determine
the initial terms and provisions of the respective Award Agreements (which need
not be identical), including, without limitation, as applicable, (i) the
exercise price of the Award, (ii) the method of payment for shares of Stock
purchased upon the exercise of the Award, (iii) the timing, terms and conditions
of the exercisability of the Award or the vesting of any shares acquired upon
the exercise thereof, (iv) the time of the expiration of the Award, (v) the
effect of the Participant's termination of employment or other association with
the Company on any of the foregoing, and (vi) all other terms, conditions and
restrictions applicable to the Award or such shares not inconsistent with the
terms of the Plan; (d) amend, modify, extend, cancel or renew any Award or to
waive any restrictions or conditions applicable to any Award or any shares
acquired upon the exercise thereof; (e) accelerate, continue, extend or defer
the exercisability of any Award or the vesting of any shares acquired upon the
exercise thereof, including with respect to the period following a Participant's
termination of employment or other association with the Company; (f) correct any
defect, supply any omission or reconcile any inconsistency in the Plan or any
Award Agreement and to make all other determinations and take such other actions
with respect to the Plan or any Award as the Committee may deem advisable to the
extent not inconsistent with the provisions of the Plan or applicable law; and
(g) to make all other determinations necessary or advisable for the
administration of the Plan. The Committee’s determinations made in good faith on
matters referred to in the Plan shall be final, binding and conclusive on all
persons having or claiming any interest under the Plan or an Award made pursuant
hereto.
6.    Authorization of Grants
6.1.    Eligibility. The Committee may grant from time to time and at any time
prior to the termination of the Plan one or more Awards, either alone or in
combination with any other Awards, to any employee of or consultant to one or
more of the Company and its Affiliates or to any non-employee member of the
Board or of any board of directors (or similar governing authority) of any
Affiliate. However, only employees of the Company, and of any parent or
subsidiary corporations of the Company, as defined in Sections 424(e) and (f),
respectively, of the Code, shall be eligible for the grant of an Incentive
Option.


5

--------------------------------------------------------------------------------





6.2.    General Terms of Awards. Each grant of an Award shall be subject to all
applicable terms and conditions of the Plan (including, but not limited to, any
specific terms and conditions applicable to that type of Award set out in the
following Section), and such other terms and conditions, not inconsistent with
the terms of the Plan, as the Committee may prescribe. No prospective
Participant shall have any rights with respect to an Award, unless and until
such Participant shall have complied with the applicable terms and conditions of
such Award (including if applicable delivering a fully executed copy of any
agreement evidencing an Award to the Company).
6.3     Minimum Vesting Periods. Notwithstanding any other provision of this
Plan to the contrary, no Award shall vest, in whole or in part, before the first
anniversary of the date of Grant or, in the case of vesting based upon the
attainment of performance goals or other performance-based objectives, the first
anniversary of the commencement of the period over which performance is
evaluated; provided, however, that, notwithstanding the foregoing, (a) the
Committee may provide that such vesting restrictions may lapse or be waived upon
the Participant’s death, disability, or the consummation of a Corporate
Transaction, and (b) Awards that result in the issuance of an aggregate of up to
5% of the shares available for grant pursuant to Section 4 (measured as of
August 1, 2019) may be granted to any one or more Participants without respect
to such minimum vesting provisions.
6.4    Effect of Termination of Employment, Disability or Death.
(a)    Termination of Employment. Unless the Committee shall provide otherwise
with respect to any Award, if the Participant’s employment or other association
with the Company and its Affiliates ends for any reason other than by total
disability or death, including because of an Affiliate ceasing to be an
Affiliate, (a) any outstanding Stock Right of the Participant shall cease to be
exercisable in any respect not later than 90 days following that event and, for
the period it remains exercisable following that event, shall be exercisable
only to the extent exercisable at the date of that event, and (b) any other
outstanding Award of the Participant shall be forfeited or otherwise subject to
return to or repurchase by the Company on the terms specified in the applicable
Award Agreement. Cessation of the performance of services in one capacity, for
example, as an employee, shall not result in termination of an Award while the
Participant continues to perform services in another capacity, for example as a
director. Military or sick leave or other bona fide leave shall not be deemed a
termination of employment or other association, provided that it does not exceed
the longer of 90 days or the period during which the absent Participant’s
reemployment rights, if any, are guaranteed by statute or by contract. To the
extent consistent with applicable law, the Committee may provide that Awards
continue to vest for some or all of the period of any such leave, or that their
vesting shall be tolled during any such leave and only recommence upon the
Participant’s return from leave, if ever.
(b)    Disability of Participant. If a Participant’s employment or other
association with the Company and its Affiliates ends due to disability (as
defined in Section 22(e)(3) of the Code), any outstanding Stock Right may be
exercised at any time within six months following the date of termination of
service, but only to the extent of the accrued right to exercise at the time of
termination of service, subject to the condition that no Stock Right shall be
exercised after its expiration in accordance with its terms.
(c)    Death of Participant. In the event of the death during the period during
which the Stock Right may be exercised, of a Participant who is at the time of
his or her death an employee, director or consultant and whose services had not
ceased or been terminated (as determined with regard to the second sentence of
Section 6.4 (a)) as such from the Grant Date until the date of death, the Stock
Right of the Participant may be exercised at any time within six months
following the date of death by such Participant’s estate or by a person who
acquired the right to exercise the Stock Right by bequest,


6

--------------------------------------------------------------------------------





inheritance or otherwise as a result of the Participant’s death, but only to the
extent of the accrued right to exercise at the time of death, subject to the
condition that no Stock Right shall be exercised after its expiration in
accordance with its terms.
6.5    Non-Transferability of Awards. Except as otherwise provided in this
Section 6.4, Awards shall not be transferable, and no Award or interest therein
may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution. All
of a Participant’s rights in any Award may be exercised during the life of the
Participant only by the Participant or the Participant’s legal representative.
However, the Committee may, at or after the grant of an Award of a Nonstatutory
Option, or shares of Restricted Stock, provide that such Award may be
transferred by the recipient to a family member; provided, however, that any
such transfer is without payment of any consideration whatsoever and that no
transfer shall be valid unless first approved by the Committee, acting in its
sole discretion. For this purpose, “family member” means any child, stepchild,
grandchild, parent, grandparent, stepparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the employee’s household (other than a tenant or employee), a trust in
which the foregoing persons have more than 50 percent of the beneficial
interests, a foundation in which the foregoing persons (or the Participant)
control the management of assets, and any other entity in which these persons
(or the Participant) own more than 50 percent of the voting interests. The
events of termination of service of Section 6.4 hereof or in the Award Agreement
shall continue to be applied with respect to the original Participant, following
which the Awards shall be exercisable by the transferee only to the extent, and
for the periods specified in the Award Agreement or Section 6.4, as applicable.
6.6    Code Limits on Grants of Qualified Performance-Based Awards. In no event
shall the number of shares of Stock covered or referenced by either Options or
Stock Appreciation Rights, or other Awards which are granted as Qualified
Performance-Based Awards, to any one person in any one calendar year exceed
750,000 shares of Stock. These limitations shall not apply prior to the date
required to apply under the regulations of the U.S. Department of Treasury
promulgated under Section 162(m) of the Code, however. Solely for purposes of
applying the limitations of this Section 6.6, if in effect, any shares of Stock
subject to Options or Stock Appreciation Rights which are canceled (or deemed
canceled, as a result of repricing described in applicable regulations of the
U.S. Department of Treasury promulgated under Section 162(m) of the Code) shall
nevertheless continue to be counted even after such cancellation (or deemed
cancellation).
6.7    Limitation on Grants of Awards to Non-Executive Directors.
Notwithstanding any provision to the contrary in the Plan, the maximum aggregate
grant date fair value of Awards granted to a Non-Employee Director during any
calendar year shall be $650,000.
7.    Specific Terms of Awards
7.1.    Options.
(a)    Date of Grant. The granting of an Option shall take place at the time
specified in the Award Agreement. Only if expressly so provided in the
applicable Award Agreement shall the Grant Date be the date on which the Award
Agreement shall have been duly executed and delivered by the Company and the
Optionee.
(b)    Exercise Price. The price at which shares of Stock may be acquired under
each Incentive Option shall be not less than 100% of the Market Value of Stock
on the Grant Date, or not less than 110% of the Market Value of Stock on the
Grant Date if the Optionee is a Ten Percent Owner. The


7

--------------------------------------------------------------------------------





price at which shares of Stock may be acquired under each Nonstatutory Option
shall not be less than the Market Value of Stock on the Grant Date.
Notwithstanding the foregoing, Options may be granted with an exercise price of
less than 100% of the Market Value of Stock on the Grant Date pursuant to a
transaction described in, and in a manner consistent with, Section 424(a) of the
Code.
(c)    Option Period. No Option may be exercised on or after the tenth
anniversary of the Grant Date, and, further, no Incentive Option may be
exercised or on or after the fifth anniversary of the Grant Date if the Optionee
is a Ten Percent Owner.  
(d)    Exercisability. An Option may be immediately exercisable or become
exercisable in such installments, cumulative or non-cumulative, as the Committee
may determine. In the case of an Option not otherwise immediately exercisable in
full, the Committee may Accelerate such Option in whole or in part at any time;
provided, however, that in the case of an Incentive Option, any such
Acceleration of the Option would not cause the Option to fail to comply with the
provisions of Section 422 of the Code or the Optionee consents to the
Acceleration.
(e)    Method of Exercise. An Option may be exercised by the Optionee giving
written notice, in the manner provided in Section 16, specifying the number of
shares of Stock with respect to which the Option is then being exercised. The
notice shall be accompanied by payment in the form of cash or check payable to
the order of the Company in an amount equal to the exercise price of the shares
of Stock to be purchased or, subject in each instance to the Committee’s
approval, acting in its sole discretion, and to such conditions, if any, as the
Committee may deem necessary to avoid adverse accounting effects to the Company,
(i) by delivery to the Company of shares of Stock having a Market Value equal to
the exercise price of the shares to be purchased, or
(ii) by surrender of the Option as to all or part of the shares of Stock for
which the Option is then exercisable in exchange for shares of Stock having an
aggregate Market Value equal to the difference between (1) the aggregate Market
Value of the surrendered portion of the Option, and (2) the aggregate exercise
price under the Option for the surrendered portion of the Option, or
(iii) unless prohibited by applicable law, by delivery to the Company of the
Optionee’s executed promissory note in the principal amount equal to the
exercise price of the shares of Stock to be purchased and otherwise in such form
as the Committee shall have approved, or
(iv) by delivery of any other lawful means of consideration which the Committee
may approve.
If the Stock is traded on an established market, payment of any exercise price
may also be made through and under the terms and conditions of any formal
cashless exercise program authorized by the Company entailing the sale of the
Stock subject to an Option in a brokered transaction (other than to the
Company). Receipt by the Company of such notice and payment in any authorized or
combination of authorized means shall constitute the exercise of the Option.
Within 30 days thereafter but subject to the remaining provisions of the Plan,
the Company shall deliver or cause to be delivered to the Optionee or his agent
a certificate or certificates or book-entry authorization and instruction to the
Company’s transfer agent and registrar for the number of shares then being
purchased. Such shares of Stock shall be fully paid and nonassessable. In its
reasonable discretion, the Committee may suspend or halt Option exercises for
such


8

--------------------------------------------------------------------------------





length of time as the Committee deems reasonably necessary under circumstances
in which such suspension or halt is considered to be in the best interests of
the Company.
(f)    Limit on Incentive Option Characterization. An Incentive Option shall be
considered to be an Incentive Option only to the extent that the number of
shares of Stock for which the Option first becomes exercisable in a calendar
year do not have an aggregate Market Value (as of the date of the grant of the
Option) in excess of the “current limit”. The current limit for any Optionee for
any calendar year shall be $100,000 minus the aggregate Market Value at the date
of grant of the number of shares of Stock available for purchase for the first
time in the same year under each other Incentive Option previously granted to
the Optionee under the Plan, and under each other incentive stock option
previously granted to the Optionee under any other incentive stock option plan
of the Company and its Affiliates. Any shares of Stock which would cause the
foregoing limit to be violated shall be deemed to have been granted under a
separate Nonstatutory Option, otherwise identical in its terms to those of the
Incentive Option.
(g)    Notification of Disposition. Each person exercising any Incentive Option
granted under the Plan shall be deemed to have covenanted with the Company to
report to the Company any disposition of the shares of Stock issued upon such
exercise prior to the expiration of the holding periods specified by Section
422(a)(1) of the Code and, if and to the extent that the realization of income
in such a disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the Company an otherwise available tax deduction, to remit to the Company an
amount in cash sufficient to satisfy those requirements.
(h)    Participants shall not be entitled to receive payments equivalent to any
dividends declared with respect to Stock referenced in the grant of an Option.
7.2.    Stock Appreciation Rights.
(a)    Tandem or Stand-Alone. Stock Appreciation Rights may be granted in tandem
with an Option (at or, in the case of a Nonstatutory Option, after, the award of
the Option), or alone and unrelated to an Option. Stock Appreciation Rights in
tandem with an Option shall terminate to the extent that the related Option is
exercised, and the related Option shall terminate to the extent that the tandem
Stock Appreciation Rights are exercised.
(b)    Exercise Price. Stock Appreciation Rights shall have an exercise price of
not less than 100% of the Market Value of the Stock on the date of award, or in
the case of Stock Appreciation Rights in tandem with Options, the exercise price
of the related Option.
(c)    Other Terms. Except as the Committee may deem inappropriate or
inapplicable in the circumstances, Stock Appreciation Rights shall be subject to
terms and conditions substantially similar to those applicable to a Nonstatutory
Option. In addition, a Stock Appreciation Right related to an Option which can
only be exercised during limited periods following a Corporate Transaction may
entitle the Participant to receive an amount based upon the highest price paid
or offered for Stock in any transaction relating to the Corporate Transaction or
paid during the 30-day period immediately preceding the occurrence of the
Corporate Transaction in any transaction reported in the stock market in which
the Stock is normally traded. Participants shall not be entitled to receive
payments equivalent to any dividends declared with respect to Stock referenced
in the grant of a Stock Appreciation Right.
7.3.    Restricted Stock.


9

--------------------------------------------------------------------------------





(a)    Purchase Price. Shares of Restricted Stock shall be issued under the Plan
for such consideration, in cash, other property or services, or any combination
thereof, as is determined by the Committee.
(b)    Issuance of Certificates. Each Participant receiving a Restricted Stock
Award, subject to subsection (c) below, shall be issued a stock certificate in
respect of such shares of Restricted Stock. Such certificate shall be registered
in the name of such Participant, and, if applicable, shall bear an appropriate
legend referring to the terms, conditions, and restrictions applicable to such
Award substantially in the following form:
The shares evidenced by this certificate are subject to the terms and conditions
of the 8x8, Inc. 2012 Equity Incentive Plan and an Award Agreement entered into
by the registered owner and 8x8, Inc., copies of which will be furnished by the
Company to the holder of the shares evidenced by this certificate upon written
request and without charge.
(c)    Escrow of Shares. The Committee may require that the stock certificates
evidencing shares of Restricted Stock be held in custody by a designated escrow
agent (which may but need not be the Company) until the restrictions thereon
shall have lapsed, and that the Participant deliver a stock power, endorsed in
blank, relating to the Stock covered by such Award.
(d)    Restrictions and Restriction Period. During the Restriction Period
applicable to shares of Restricted Stock, such shares shall be subject to
limitations on transferability and a Risk of Forfeiture arising on the basis of
such conditions related to the performance of services, Company or Affiliate
performance or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
(e)    Rights Pending Lapse of Risk of Forfeiture or Forfeiture of Award. Except
as otherwise provided in the Plan or the applicable Award Agreement, at all
times prior to lapse of any Risk of Forfeiture applicable to, or forfeiture of,
an Award of Restricted Stock, the Participant shall have all of the rights of a
stockholder of the Company, including the right to vote, and the right to
receive any dividends with respect to, the shares of Restricted Stock (but any
dividends or other distributions payable in shares of Stock or other securities
of the Company shall constitute additional Restricted Stock, subject to the same
Risk of Forfeiture as the shares of Restricted Stock in respect of which such
shares of Stock or other securities are paid). The Committee, as determined at
the time of Award, may permit or require the payment of cash dividends to be
deferred and, if the Committee so determines, reinvested in additional
Restricted Stock to the extent shares of Stock are available under Section 4.
(f)    Lapse of Restrictions. If and when the Restriction Period expires without
a prior forfeiture of the Restricted Stock, the certificates for such shares
shall be delivered to the Participant promptly if not theretofore so delivered.


10

--------------------------------------------------------------------------------





7.4.    Restricted Stock Units.
(a)    Character. Each Restricted Stock Unit shall entitle the recipient to one
or more shares of Stock at a close of such Restriction Period as the Committee
may establish and subject to a Risk of Forfeiture arising on the basis of such
conditions relating to the performance of services, Company or Affiliate
performance, or otherwise as the Committee may determine and provide for in the
applicable Award Agreement. Any such Risk of Forfeiture may be waived or
terminated, or the Restriction Period shortened, at any time by the Committee on
such basis as it deems appropriate.
(b)    Form and Timing of Payment. Payment of earned Restricted Stock Units
shall be made in a single lump sum following the close of the applicable
Restriction Period. At the discretion of the Committee, Participants may be
entitled to receive payments equivalent to any dividends declared with respect
to Stock referenced in grants of Restricted Stock Units but only following the
close of the applicable Restriction Period and then only if the underlying Stock
shall have been earned. Any such dividend equivalents shall be paid, if at all,
without interest or other earnings.
7.5.    Performance Units.
(a)    Character. Each Performance Unit shall entitle the recipient to the value
of a specified number of shares of Stock, over the initial value for such number
of shares, if any, established by the Committee at the time of grant, at the
close of a specified Performance Period to the extent specified business
objectives, including, but not limited to, Performance Goals, shall have been
achieved.
(b)    Earning of Performance Units. The Committee shall set Performance Goals
or other business objectives in its discretion which, depending on the extent to
which they are met within the applicable Performance Period, will determine the
number and value of Performance Units that will be paid out to the Participant.
After the applicable Performance Period has ended, the holder of Performance
Units shall be entitled to receive payout on the number and value of Performance
Units earned by the Participant over the Performance Period, to be determined as
a function of the extent to which the corresponding Performance Goals or other
business objectives have been achieved.
(c)    Form and Timing of Payment. Payment of earned Performance Units shall be
made in a single lump sum following the close of the applicable Performance
Period. Participants shall not be entitled to receive payments equivalent to any
dividends declared with respect to Stock referenced in grants of Performance
Units, except that, at the discretion of the Committee, Participants may be
entitled to receive such payments following the close of the Performance Period,
if the Performance Units have been earned. Any such dividend equivalents shall
be paid, if at all, without interest or other earnings. The Committee may permit
or, if it so provides at grant require, a Participant to defer such
Participant’s receipt of the payment of cash or the delivery of Stock that would
otherwise be due to such Participant by virtue of the satisfaction of any
requirements or goals with respect to Performance Units. If any such deferral
election is required or permitted, the Committee shall establish rules and
procedures for such payment deferrals.
7.6.    Stock Grants. Stock Grants shall be awarded solely in recognition of
significant prior or expected contributions to the success of the Company or its
Affiliates, as an inducement to employment, in lieu of compensation otherwise
already due and in such other limited circumstances as the Committee deems
appropriate. Stock Grants shall be made without forfeiture conditions of any
kind.


11

--------------------------------------------------------------------------------





7.7.    Qualified Performance-Based Awards.
(a)    Purpose. The purpose of this Section 7.7 is to provide the Committee the
ability to qualify Awards as “performance-based compensation” under Section
162(m) of the Code. If the Committee, in its discretion, decides to grant an
Award as a Qualified Performance-Based Award, the provisions of this Section 7.7
will control over any contrary provision contained in the Plan. In the course of
granting any Award, the Committee may specifically designate the Award as
intended to qualify as a Qualified Performance-Based Award. However, no Award
shall be considered to have failed to qualify as a Qualified Performance-Based
Award solely because the Award is not expressly designated as a Qualified
Performance-Based Award, if the Award otherwise satisfies the provisions of this
Section 7.7 and the requirements of Section 162(m) of the Code applicable to
“performance-based compensation.”
(b)    Authority. All grants of Awards intended to qualify as Qualified
Performance-Based Awards and the determination of the terms applicable thereto
shall be made by the Committee. If not all of the members thereof qualify as
“outside directors” within the meaning of Section 162(m) of the Code, however,
all grants of Awards intended to qualify as Qualified Performance-Based Awards
and the determination of the terms applicable thereto shall be made by a
subcommittee of the Committee consisting of such of the members of the Committee
as do so qualify. Any reference in this Section 7.7 to the Committee shall mean
any such subcommittee if required under the preceding sentence, and any action
by such a subcommittee shall be considered the action of the Committee for
purposes of the Plan.
(c)    Discretion of Committee with Respect to Qualified Performance-Based
Awards. Any form of Award permitted under the Plan, other than a Stock Grant,
may be granted as a Qualified Performance-Based Award. Stock Rights may be
granted as Qualified Performance-Based Awards in accordance with Section 7.1 or
Section 7.2, as appropriate, except that the exercise price of any Option or
Stock Appreciation Right intended to qualify as a Qualified Performance-Based
Award shall in no event be less than the Market Value of the Stock on the date
of grant, and may become exercisable based on continued service, on satisfaction
of Performance Goals, or on a combination thereof. Each other Award intended to
qualify as a Qualified Performance-Based Award, such as Restricted Stock,
Restricted Stock Units, or Performance Units, shall be subject to satisfaction
of one or more Performance Goals except as otherwise provided in this Section
7.7. The Committee will have full discretion to select the length of any
applicable Restriction Period or Performance Period, the kind and/or level of
the applicable Performance Goal, and whether the Performance Goal is to apply to
the Company, a subsidiary of the Company or any division or business unit or to
the individual. Any Performance Goal or Goals applicable to Qualified
Performance-Based Awards shall be objective, shall be established not later than
90 days after the beginning of any applicable Performance Period (or at such
other date as may be required or permitted for “performance-based compensation”
under Section 162(m) of the Code) and shall otherwise meet the requirements of
Section 162(m) of the Code, including the requirement that the outcome of the
Performance Goal or Goals be substantially uncertain (as defined for purposes of
Section 162(m) of the Code) at the time established.
(d)    Payment of Qualified Performance-Based Awards. A Participant will be
eligible to receive payment under a Qualified Performance-Based Award which is
subject to achievement of a Performance Goal or Goals only if the applicable
Performance Goal or Goals are achieved within the applicable Performance Period,
as determined by the Committee, provided, that a Qualified Performance-Based
Award may be deemed earned as a result of death, becoming disabled, or in
connection with a Corporate Transaction that constitutes a change of control
within the meaning of Section 162(m) of the Code, if the applicable Award
Agreement so provides, even if payment under the Award following the occurrence
of such an event would not constitute “performance-based compensation” under
Section 162(m) of the Code. In determining the actual size of an individual
Qualified Performance-Based Award,


12

--------------------------------------------------------------------------------





the Committee may reduce or eliminate the amount of the Qualified
Performance-Based Award earned for the Performance Period, if in its sole and
absolute discretion it deems such reduction or elimination is appropriate.
(e)    Limitation on Adjustments for Certain Events. Subject to paragraph (d)
above, no adjustment of any Qualified Performance-Based Award pursuant to
Section 8 shall be made except on such basis, if any, as will not cause such
Award to provide other than “performance-based compensation” within the meaning
of Section 162(m) of the Code.
(f)    Definitions. For purposes of the Plan
(i)    Performance Criteria means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria used to establish
Performance Goals are limited to: (i) cash flow (before or after dividends),
(ii) earnings per share (including, without limitation, earnings before
interest, taxes, depreciation and amortization), (iii) stock price, (iv) return
on equity, (v) stockholder return or total stockholder return, (vi) return on
capital (including, without limitation, return on total capital or return on
invested capital), (vii) return on investment, (viii) return on assets or net
assets, (ix) market capitalization, (x) economic value added, (xi) debt leverage
(debt to capital), (xii) revenue, (xiii) sales or net sales, (xiv) backlog,
(xv) income, pre-tax income or net income, (xvi) operating income or pre-tax
profit, (xvii) operating profit, net operating profit or economic profit,
(xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) general and administrative expenses and (xxv) customer
service.
(ii)    Performance Goals means, for a Performance Period, the written goal or
goals established by the Committee for the Performance Period based upon one or
more of the Performance Criteria. The Performance Goals may be expressed in
terms of overall Company performance or the performance of a division, business
unit, subsidiary, or an individual, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Affiliate, either individually, alternatively or in any combination, and
measured either quarterly, annually or cumulatively over a period of years, on
an absolute basis or relative to a pre-established target, to previous years’
results or to a designated comparison group, in each case as specified by the
Committee. The Committee will objectively define the manner of calculating the
Performance Goal or Goals it selects to use for such Performance Period for such
Participant, including whether or to what extent there shall not be taken into
account any of the following events that occurs during a performance period:
(i) asset write-downs, (ii) litigation, claims, judgments or settlements,
(iii) the effect of changes in tax law, accounting principles or other such laws
or provisions affecting reported results, (iv) accruals for reorganization and
restructuring programs and (v) any extraordinary, unusual, non-recurring or
non-comparable items (A) as described in Accounting Standard Codification
Section 225-20 (or its successor provisions), (B) as described in management’s
discussion and analysis of financial condition and results of operations
appearing in the Company’s annual report to stockholders for the applicable
year, or (C) publicly announced by the Company in a press release or conference
call relating to the Company’s results of operations or financial condition for
a completed quarterly or annual fiscal period.


13

--------------------------------------------------------------------------------





7.8.    Awards to Participants Outside the United States. The Committee may
modify the terms of any Award under the Plan granted to a Participant who is, at
the time of grant or during the term of the Award, resident or primarily
employed outside of the United States in any manner deemed by the Committee to
be necessary or appropriate in order that the Award shall conform to laws,
regulations, and customs of the country in which the Participant is then
resident or primarily employed, or so that the value and other benefits of the
Award to the Participant, as affected by foreign tax laws and other restrictions
applicable as a result of the Participant’s residence or employment abroad,
shall be comparable to the value of such an Award to a Participant who is
resident or primarily employed in the United States. The Committee may establish
supplements to, or amendments, restatements, or alternative versions of the Plan
for the purpose of granting and administrating any such modified Award. No such
modification, supplement, amendment, restatement or alternative version may
increase the share limit of Section 4.
8.    Adjustment Provisions
8.1.    Adjustment for Corporate Actions. All of the share numbers set forth in
the Plan reflect the capital structure of the Company as of the Effective Date.
If subsequent to the Effective Date the outstanding shares of Stock (or any
other securities covered by the Plan by reason of the prior application of this
Section) are increased, decreased, or exchanged for a different number or kind
of shares or other securities, or if additional shares or new or different
shares or other securities are distributed with respect to shares of Stock, as a
result of a reorganization, recapitalization, reclassification, stock dividend,
stock split, reverse stock split, or other similar distribution with respect to
such shares of Stock, an appropriate and proportionate adjustment will be made
in (i) the maximum numbers and kinds of shares provided in Section 4, (ii) the
numbers and kinds of shares or other securities subject to the then outstanding
Awards, (iii) the exercise price for each share or other unit of any other
securities subject to then outstanding Stock Rights (without change in the
aggregate exercise price as to which such Rights remain exercisable), and (iv)
the repurchase price of each share of Restricted Stock then subject to a Risk of
Forfeiture in the form of a Company repurchase right.
8.2.    Adjustment of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. In the event of any corporate action not specifically
covered by the preceding Section, including, but not limited to, an
extraordinary cash distribution on Stock, a corporate separation or other
reorganization or liquidation, the Committee may make such adjustment of
outstanding Awards and their terms, if any, as it, in its sole discretion, may
deem equitable and appropriate in the circumstances. The Committee also may make
adjustments in the terms and conditions of, and the criteria included in, Awards
in recognition of unusual or nonrecurring events (including, without limitation,
the events described in this Section) affecting the Company or the financial
statements of the Company or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
8.3.    Related Matters. Any adjustment in Awards made pursuant to Section 8.1
or 8.2 shall be determined and made, if at all, by the Committee, acting in its
sole discretion, and shall include any correlative modification of terms,
including of Stock Right exercise prices, rates of vesting or exercisability,
Risks of Forfeiture, applicable repurchase prices for Restricted Stock, and
Performance Goals and other business objectives which the Committee may deem
necessary or appropriate so as to ensure the rights of the Participants in their
respective Awards are not substantially diminished nor enlarged as a result of
the adjustment and corporate action other than as expressly contemplated in this
Section 8. The Committee, in its discretion, may determine that no fraction of a
share of Stock shall be purchasable or deliverable upon exercise, and in that
event if any adjustment hereunder of the number of


14

--------------------------------------------------------------------------------





shares of Stock covered by an Award would cause such number to include a
fraction of a share of Stock, such number of shares of Stock shall be adjusted
to the nearest smaller whole number of shares. No adjustment of an Option
exercise price per share pursuant to Sections 8.1 or 8.2 shall result in an
exercise price which is less than the par value of the Stock.
8.4.    Corporate Transactions.
(a)    Treatment of Awards in a Corporate Transaction. In a Corporate
Transaction, the Committee, in its sole and absolute discretion, may take any
one or more of the following actions as to all or any (or any portion of)
outstanding Awards.
(1)    Assumption and Substitution. Provide that such Awards shall be assumed,
or substantially equivalent rights shall be provided in substitution therefor,
by the acquiring or succeeding entity (or an affiliate thereof), and that any
repurchase or other rights of the Company under each such Award shall inure to
the benefit of such acquiring or succeeding entity (or affiliate thereof).
(2)    Termination, Forfeiture and Reacquisition. Upon written notice to the
holders, provide that:
(A)     any unexercised Stock Rights shall terminate immediately prior to the
consummation of the Corporate Transaction unless exercised within a specified
period following the date of such notice and that any Stock Rights not then
exercisable will expire automatically upon consummation of the Corporate
Transaction;
(B)     any Restricted Stock Units shall terminate and be forfeited immediately
prior to the consummation of the Corporate Transaction to the extent they are
then subject to a Risk of Forfeiture; and/or
(C)    any shares of Restricted Stock shall automatically be reacquired by the
Corporation upon consummation of the Corporate Transaction at a price per share
equal to the lesser of the Market Value of the Restricted Stock and the purchase
price paid by the Participant.
(3)    Acceleration of Vesting. Provide that:
    (A)    any and all Stock Rights not already exercisable in full shall
Accelerate with respect to all or a portion of the shares for which such Stock
Rights are not then exercisable prior to or upon the consummation of the
Corporate Transaction; and/or
(B)     any Risk of Forfeiture applicable to Restricted Stock and Restricted
Stock Units which is not based on achievement of Performance Goals or other
business objectives shall lapse upon consummation of the Corporate Transaction
with respect to all or a portion of the Restricted Stock and Restricted Stock
Units then subject to such Risk of Forfeiture.
(4)    Achievement of Performance Goals. Provide that all outstanding Awards of
Restricted Stock and Restricted Stock Units conditioned on the achievement of
Performance Goals or other business objectives and the target payout
opportunities attainable under outstanding Performance Units shall be deemed to
have been satisfied as of the effective date of the Corporate Transaction as to
(i) none of, (ii) all of or (iii) a pro


15

--------------------------------------------------------------------------------





rata number of shares based on the assumed achievement of all relevant
Performance Goals or other business objectives and the length of time within the
Restriction Period or Performance Period which has elapsed prior to the
Corporate Transaction. All such Awards of Performance Units and Restricted Stock
Units shall be paid to the extent earned to Participants in accordance with
their terms within 30 days following the effective date of the Corporate
Transaction.
(5)    Cash Payments to Holders of Stock Rights. Provide for cash payments, net
of applicable tax withholdings, to be made to holders of Stock Rights equal to
the excess, if any, of (A) the acquisition price times the number of shares of
Stock subject to a Stock Right (to the extent the exercise price does not exceed
the acquisition price) over (B) the aggregate exercise price for all such shares
of Stock subject to the Stock Right, in exchange for the termination of such
Stock Right; provided, that if the acquisition price does not exceed the
exercise price of any such Stock Right, the Committee may cancel that Stock
Right without the payment of any consideration therefore prior to or upon the
Corporate Transaction. For this purpose, “acquisition price” means the amount of
cash, and market value of any other consideration, received in payment for a
share of Stock surrendered in a Corporate Transaction.
(6)    Conversion of Stock Rights Upon Liquidation or Dissolution. Provide that,
in connection with a liquidation or dissolution of the Company, Stock Rights
shall convert into the right to receive liquidation proceeds net of the exercise
price thereof and any applicable tax withholdings.
(7)    Any combination of the foregoing.
None of the foregoing shall apply, however, (i) in the case of any Award
pursuant to an Award Agreement requiring other or additional terms upon a
Corporate Transaction (or similar event), or (ii) if specifically prohibited
under applicable laws, or by the rules and regulations of any governing
governmental agencies or national securities exchanges on which the Stock is
listed. Nor shall any of the foregoing apply in the case of a Qualified
Performance-Based Award except to the extent the foregoing would not interfere
with the qualification of the grant of the Award under Section 162(m) of the
Code.    
(b)    Assumption and Substitution of Awards. For purposes of Section 8.4(a)(1)
above, an Award shall be considered assumed, or a substantially equivalent award
shall be considered to have been provided in substitution therefor, if following
consummation of the Corporate Transaction the Award is assumed and/or exchanged
or replaced with another award issued by the acquiring or succeeding entity (or
an affiliate thereof) that confers the right to purchase or receive the value
of, for each share of Stock subject to the Award immediately prior to the
consummation of the Corporate Transaction, the consideration (whether cash,
securities or other property) received as a result of the Corporate Transaction
by holders of Stock for each share of Stock held immediately prior to the
consummation of the Corporate Transaction (and if holders were offered a choice
of consideration, the type of consideration chosen by the holders of a majority
of the outstanding shares of Stock); provided, however, that if the
consideration received as a result of the Corporate Transaction is not solely
common stock (or its equivalent) of the acquiring or succeeding entity (or an
affiliate thereof), the Committee may provide for the consideration to be
received upon the exercise of Award to consist of or be based on solely common
stock (or its equivalent) of the acquiring or succeeding entity (or an affiliate
thereof) equivalent in value to the per share consideration received by holders
of outstanding shares of Stock as a result of the Corporate Transaction.


16

--------------------------------------------------------------------------------





(c)     Related Matters. In taking any of the actions permitted under this
Section 8.4, the Committee shall not be obligated to treat all Awards, all
Awards held by a Participant, or all Awards of the same type, identically. Any
determinations required to carry out the foregoing provisions of this Section
8.4, including, but not limited to, the market value of other consideration
received by holders of Stock in a Corporate Transaction and whether
substantially equivalent awards have been substituted, shall be made by the
Committee acting in its sole and absolute discretion. In connection with any
action or actions taken by the Committee in respect of Awards and in connection
with a Transaction, the Committee may require such acknowledgements of
satisfaction and releases from Participants as it may determine.
8.5.    Clawback. If the Committee determines that a Participant has
intentionally committed an act of embezzlement, fraud, dishonesty, or breach of
fiduciary duty during the Participant’s employment that contributed to an
obligation to restate the Company’s financial statements, the Participant shall
be required to repay to the Company, in cash and upon demand, Award Proceeds
(defined below) resulting from any sale or other disposition of Shares issued or
issuable under an Award (a) if the sale or disposition was effected during the
twelve-month period following the first public issuance or filing with the SEC
of the financial statements required to be restated, or (b) if the Shares were
issued as a result of vesting criteria that were determined to be satisfied
based all or in part on the financial statements required to be restated. In the
preceding sentence, “Award Proceeds” means, with respect to any sale or other
distribution, an amount determined appropriate by the Committee to reflect the
effect of the restatement on the Company’s stock price, up to the amount equal
to the number of Shares sold or disposed multiplied by the excess of Market
Value at the time of such sale or disposition over the amount paid, if any, to
purchase such Shares.
9.    Settlement of Awards
9.1.    In General. Awards of Restricted Stock shall be settled in accordance
with their terms. All other Awards may be settled in cash or Stock, or a
combination thereof, as determined by the Committee at or after grant and
subject to any contrary Award Agreement. The Committee may not require
settlement of any Award in Stock pursuant to the immediately preceding sentence
to the extent issuance of such Stock would be prohibited or unreasonably delayed
by reason of any other provision of the Plan.
9.2.    Violation of Law. Notwithstanding any other provision of the Plan or the
relevant Award Agreement, if, at any time, in the reasonable opinion of the
Company, the issuance of shares of Stock covered by an Award may constitute a
violation of law, then the Company may delay such issuance and the delivery of a
certificate for such shares until (i) approval shall have been obtained from
such governmental agencies, other than the Securities and Exchange Commission,
as may be required under any applicable law, rule, or regulation and (ii) in the
case where such issuance would constitute a violation of a law administered by
or a regulation of the Securities and Exchange Commission, one of the following
conditions shall have been satisfied:
(a)    the shares of Stock are at the time of the issue of such shares
effectively registered under the Securities Act of 1933, as amended; or
(b)    the Company shall have determined, on such basis as it deems appropriate
(including an opinion of counsel in form and substance satisfactory to the
Company) that the sale, transfer, assignment, pledge, encumbrance or other
disposition of such shares does not require registration under the Securities
Act of 1933, as amended or any applicable State securities laws.
The Company shall make all reasonable efforts to bring about the occurrence of
said events.


17

--------------------------------------------------------------------------------





9.3.    Corporate Restrictions on Rights in Stock. Any Stock to be issued
pursuant to Awards granted under the Plan shall be subject to all restrictions
upon the transfer thereof which may be now or hereafter imposed by the charter,
certificate or articles, and by-laws, of the Company. Whenever Stock is to be
issued pursuant to an Award, if the Committee so directs at or after grant, the
Company shall be under no obligation to issue such shares until such time, if
ever, as the recipient of the Award (and any person who exercises any Option, in
whole or in part), shall have become a party to and bound by the Stockholders’
Agreement, if any. In the event of any conflict between the provisions of this
Plan and the provisions of the Stockholders’ Agreement, the provisions of the
Stockholders’ Agreement shall control except as required to fulfill the
intention that any Incentive Option qualify as such, but insofar as possible the
provisions of the Plan and such Agreement shall be construed so as to give full
force and effect to all such provisions.
9.4.    Investment Representations. The Company shall be under no obligation to
issue any shares of Stock covered by any Award unless the shares to be issued
pursuant to Awards granted under the Plan have been effectively registered under
the Securities Act of 1933, as amended, or the Participant shall have made such
written representations to the Company (upon which the Company believes it may
reasonably rely) as the Company may deem necessary or appropriate for purposes
of confirming that the issuance of such shares will be exempt from the
registration requirements of that Act and any applicable state securities laws
and otherwise in compliance with all applicable laws, rules and regulations,
including, but not limited to, that the Participant is acquiring the shares for
his or her own account for the purpose of investment and not with a view to, or
for sale in connection with, the distribution of any such shares.
9.5.    Registration. If the Company shall deem it necessary or desirable to
register under the Securities Act of 1933, as amended, or other applicable
statutes any shares of Stock issued or to be issued pursuant to Awards granted
under the Plan, or to qualify any such shares of Stock for exemption from the
Securities Act of 1933, as amended or other applicable statutes, then the
Company shall take such action at its own expense. The Company may require from
each recipient of an Award, or each holder of shares of Stock acquired pursuant
to the Plan, such information in writing for use in any registration statement,
prospectus, preliminary prospectus or offering circular as is reasonably
necessary for that purpose and may require reasonable indemnity to the Company
and its officers and directors from that holder against all losses, claims,
damage and liabilities arising from use of the information so furnished and
caused by any untrue statement of any material fact therein or caused by the
omission to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made. In addition, the Company may require of any such
person that he or she agree that, without the prior written consent of the
Company or the managing underwriter in any public offering of shares of Stock,
he or she will not sell, make any short sale of, loan, grant any option for the
purchase of, pledge or otherwise encumber, or otherwise dispose of, any shares
of Stock during the period not to exceed 180 days commencing on the effective
date of the registration statement relating to the underwritten public offering
of securities. Without limiting the generality of the foregoing provisions of
this Section 9.5, if in connection with any underwritten public offering of
securities of the Company the managing underwriter of such offering requires
that the Company’s directors and officers enter into a lock-up agreement
containing provisions that are more restrictive than the provisions set forth in
the preceding sentence, then (a) each holder of shares of Stock acquired
pursuant to the Plan (regardless of whether such person has complied or complies
with the provisions of clause (b) below) shall be bound by, and shall be deemed
to have agreed to, the same lock-up terms as those to which the Company’s
directors and officers are required to adhere; and (b) at the request of the
Company or such managing underwriter, each such person shall execute and deliver
a lock-up agreement in form and substance equivalent to that which is required
to be executed by the Company’s directors and officers.


18

--------------------------------------------------------------------------------





9.6.    Placement of Legends; Stop Orders; etc. Each share of Stock to be issued
pursuant to Awards granted under the Plan may bear a reference to the investment
representations made in accordance with Section 9.4 in addition to any other
applicable restrictions under the Plan, the terms of the Award and if applicable
under the Stockholders’ Agreement and to the fact that no registration statement
has been filed with the Securities and Exchange Commission in respect to such
shares of Stock. All certificates for shares of Stock or other securities
delivered under the Plan shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the rules, regulations,
and other requirements of any stock exchange upon which the Stock is then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.
9.7.    Tax Withholding. Whenever shares of Stock are issued or to be issued
pursuant to Awards granted under the Plan, the Company shall have the right to
require the Participant to remit to the Company an amount sufficient to satisfy
federal, state, local or other withholding tax requirements if, when, and to the
extent required by law (whether so required to secure for the Company an
otherwise available tax deduction or otherwise) or as provided below, prior to
the delivery of any certificate or certificates for such shares. The obligations
of the Company under the Plan shall be conditional on satisfaction of all such
withholding obligations and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant, including, without limitation, pursuant to the Company's
delivery of an irrevocable direction to a securities broker (on a form
prescribed by the Committee) to sell shares of Stock and to deliver all or part
of the sale proceeds to the Company in payment of the amount necessary to
satisfy the minimum tax or social insurance obligations required by law to be
withheld in respect of Awards and any Greater Amount (as defined below) (such
arrangement, a “Sale to Cover Arrangement”). In the Committee’s discretion, the
Company's foregoing rights to (x) to have the Participant remit to the Company
amounts to satisfy tax withholding requirements and (y) to deduct any such taxes
from any payment of any kind otherwise due to the Participant, shall extend to
the minimum tax or social insurance obligations required by law to be withheld
in respect of Awards, or, if applicable, such other withholding amount (a
“Greater Amount”) as mutually agreed upon by the Company and the Participant, up
to the sum of all applicable statutory maximum rates (provided, in the case of a
Participant who is an “officer” of the Company as defined in Rule 16a-1(f)
promulgated pursuant to the Securities Exchange Act of 1934, as amended from
time to time, or any successor law (or any successor rule), that such other
amount is approved in advance by the Committee or the Board), and provided
further, that if any part of such amount is permitted by the Committee at its
discretion to be paid in shares of Stock, such shares of Stock shall be valued
at their Market Value on the date the applicable tax is incurred. Participants
may elect, subject to the approval of the Committee, acting in its sole
discretion, to satisfy an applicable withholding requirement, in whole or in
part, by having the Company withhold shares of Stock to satisfy their tax
obligations or by means of a Sale to Cover Arrangement. However, unless a
corresponding Greater Amount is approved in advance by the Committee or the
Board, Participants who elect, subject to the approval of the Committee, to
satisfy an applicable withholding requirement, in whole or in part, by having
the Company withhold shares of Stock to satisfy their tax obligation, may only
elect to have shares of Stock withheld having a Market Value on the date the tax
is to be determined equal to the minimum statutory total tax which could be
imposed on the transaction. All elections shall be irrevocable, made in writing,
signed by the Participant, and shall be subject to any restrictions or
limitations that the Committee deems appropriate. Any determination that a tax
withholding obligation has arisen shall be made without regard to the potential
applicability of Section 83(c) of the Code.
9.8.    Company Charter and By-Laws; Other Company Policies. This Plan and all
Awards granted under the Plan (including the exercise, settlement or exchange of
an Award) are subject to and


19

--------------------------------------------------------------------------------





must comply with the certificate of incorporation and by-laws of the Company, as
they may be amended from time to time, and all other Company policies duly
adopted by the Board, the Committee or any other committee of the Board as in
effect from time to time regarding the acquisition, ownership or sale of Stock
by employees and other service providers, including, without limitation,
policies intended to limit the potential for insider trading and to avoid or
recover compensation payable or paid on the basis of inaccurate financial
results or statements, employee conduct, and other similar events.
10.    Reservation of Stock
The Company shall at all times during the term of the Plan and any outstanding
Awards granted hereunder reserve or otherwise keep available such number of
shares of Stock as will be sufficient to satisfy the requirements of the Plan
(if then in effect) and the Awards and shall pay all fees and expenses
necessarily incurred by the Company in connection therewith.
11.    Limitation of Rights in Stock; No Special Service Rights
A Participant shall not be deemed for any purpose to be a stockholder of the
Company with respect to any of the shares of Stock subject to an Award, unless
and until a certificate shall have been issued therefor and delivered to the
Participant or his agent. Any Stock to be issued pursuant to Awards granted
under the Plan shall be subject to all restrictions upon the transfer thereof
which may be now or hereafter imposed by the certificate of incorporation and
the by-laws of the Company. Nothing contained in the Plan or in any Award
Agreement shall confer upon any recipient of an Award any right with respect to
the continuation of his or her employment or other association with the Company
(or any Affiliate), or interfere in any way with the right of the Company (or
any Affiliate), subject to the terms of any separate employment or consulting
agreement or provision of law or certificate of incorporation or by-laws to the
contrary, at any time to terminate such employment or consulting agreement or to
increase or decrease, or otherwise adjust, the other terms and conditions of the
recipient’s employment or other association with the Company and its Affiliates.
12.    Unfunded Status of Plan
The Plan is intended to constitute an “unfunded” plan for incentive
compensation, and the Plan is not intended to constitute a plan subject to the
provisions of the Employee Retirement Income Security Act of 1974, as amended.
With respect to any payments not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any rights that are
greater than those of a general creditor of the Company. In its sole discretion,
the Committee may authorize the creation of trusts or other arrangements to meet
the obligations created under the Plan to deliver Stock or payments with respect
to Stock Rights and other Awards hereunder, provided, however, that the
existence of such trusts or other arrangements is consistent with the unfunded
status of the Plan.
13.    Nonexclusivity of the Plan
Neither the adoption of the Plan by the Board nor any action taken in connection
with the adoption or operation of the Plan shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem desirable, including without limitation, the granting of stock
options and restricted stock other than under the Plan, and such arrangements
may be either applicable generally or only in specific cases.


20

--------------------------------------------------------------------------------





14.    No Guarantee of Tax Consequences
Neither the Company nor any Affiliate, nor any director, officer, agent,
representative or employee of either, guarantees to the Participant or any other
person any particular tax consequences as a result of the grant of, exercise of
rights under, or payment in respect of an Award, including, but not limited to,
that an Option granted as an Incentive Option has or will qualify as an
“incentive stock option” within the meaning of Section 422 of the Code or that
the provisions and penalties of Section 409A of the Code, pertaining
non-qualified plans of deferred compensation, will or will not apply.
15.    Termination and Amendment of the Plan
15.1.    Termination or Amendment of the Plan. Subject to the limitations
contained in Section 15.3 below, including specifically the requirement of
stockholder approval if applicable, the Board may at any time terminate the Plan
or make such modifications of the Plan as it shall deem advisable. Unless the
Board otherwise expressly provides, no amendment of the Plan shall affect the
terms of any Award outstanding on the date of such amendment.
15.2.    No Repricing and No Cash Buyout. Other than in connection with an
adjustment to an Award pursuant to Section 8, the Company shall not, without
stockholder approval, at any time when the per Share exercise price of an Option
or SAR is greater than Market Value of the underlying Shares, reduce the
exercise price of such Option or SAR or exchange such Option or SAR for a new
Award with a lower (or no) purchase price or for cash.
15.3.    Limitations on Amendments, Etc.
Without the approval of the Company’s stockholders, no amendment or modification
of the Plan by the Board may (i) increase the number of shares of Stock which
may be issued under the Plan, (ii) change the description of the persons
eligible for Awards, or (iii) effect any other change for which stockholder
approval is required by law or the rules of any relevant stock exchange.
Furthermore, except in connection with a Corporate Transaction, the terms of
outstanding Stock Rights may not be amended to reduce their exercise price, nor
may outstanding Stock Rights be cancelled in exchange for cash, Stock Rights
with exercise prices that are less than the exercise prices of the original
Stock Rights, or other Awards, without stockholder approval.
No amendment or modification of the Plan by the Board, or of an outstanding
Award by the Committee, shall impair the rights of the recipient of any Award
outstanding on the date of such amendment or modification or such Award, as the
case may be, without the Participant’s consent; provided, however, that no such
consent shall be required if (i) the Board or Committee, as the case may be,
determines in its sole discretion and prior to the date of any Corporate
Transaction that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Award to satisfy any law or regulation,
including without limitation the provisions of Section 409A of the Code, or to
meet the requirements of or avoid adverse financial accounting consequences
under any accounting standard, or (ii) the Board or Committee, as the case may
be, determines in its sole discretion and prior to the date of any Corporate
Transaction that such amendment or alteration is not reasonably likely to
significantly diminish the benefits provided under the Award, or that any such
diminution has been adequately compensated.


21

--------------------------------------------------------------------------------





16.    Notices and Other Communications
Any notice, demand, request or other communication hereunder to any party shall
be deemed to be sufficient if contained in a written instrument delivered in
person or duly sent by first class registered, certified or overnight mail,
postage prepaid, or telecopied with a confirmation copy by regular, certified or
overnight mail, addressed or telecopied, as the case may be, (i) if to the
recipient of an Award, at his or her residence address last filed with the
Company and (ii) if to the Company, at its principal place of business,
addressed to the attention of its Chief Financial Officer, or to such other
address or telecopier number, as the case may be, as the addressee may have
designated by notice to the addressor. All such notices, requests, demands and
other communications shall be deemed to have been received: (i) in the case of
personal delivery, on the date of such delivery; (ii) in the case of mailing,
when received by the addressee; and (iii) in the case of facsimile transmission,
when confirmed by facsimile machine report.
17.    Administrative Provisions
Nothing contained in the Plan shall require the issuance or delivery of
certificates for any period during which the Company has elected to maintain or
caused to be maintained the evidence of ownership of its shares of Stock, either
generally or in the case of Stock acquired pursuant to Awards, by book entry,
and all references herein to such actions or to certificates shall be
interpreted accordingly in light of the systems maintained for that purpose.
Furthermore, any reference herein to actions to be taken or notices (including
of grants of Awards) to be provided in writing or pursuant to specific
procedures may be satisfied by means of and pursuant to any electronic or
automated voice response systems the Company may elect to establish for such
purposes, either by itself or through the services of a third party, for the
period such systems are in effect.
18.    Governing Law
It is intended that all Awards shall be granted and maintained on a basis which
ensures they are exempt from, or otherwise compliant with, the requirements of
Section 409A of the Code and the Plan shall be governed, interpreted and
enforced consistent with such intent. Neither the Committee nor the Company, nor
any of its Affiliates or its or their officers, employees, agents, or
representatives, shall have any liability or responsibility for any adverse
federal, state or local tax consequences and penalty taxes which may result the
grant or settlement of any Award on a basis contrary to the provisions of
Section 409A of the Code or comparable provisions of any applicable state or
local income tax laws. The Plan and all Award Agreements and actions taken
thereunder otherwise shall be governed, interpreted and enforced in accordance
with the laws of the state of California, without regard to the conflicts of
laws principles thereof.






22